DETAILED ACTION
Regarding Claims 4-5, 7, 9-28. Cancelled. 
Claim Objections
Claim 1 is objected to because of the following informalities:  In Step h), there should be “by” between “location to the second emission source candidate’s location” and “determining a characteristic associated with said second source.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101

2.       Previous rejections are withdrawn in view of the Applicant’s amendment filed on 03/23/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          Claim 1 recites “display the output of the determination of step i) within a useful amount of time, but “useful” is a relative term, and therefore indefinite.

Claim Rejections - 35 USC § 103
5.          The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.          This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
7.          Claims 1-3, 8 and 29-39  are rejected under 35 U.S.C. 103(a) as being unpatentable over Prince, US-PGPUB 2005/0039515 in view of Wardell et al., “Carbon dioxide and carbon monoxide emission rates from alkaline intra-plate volcano: Mt. Erebus, Antarctica” J of Volcanology and geothermal research (2004) (hereinafter Wardell) and alternately, in views of Gunn, US Pat No. 6,674,082 (hereinafter Gunn) and Wardell, “Carbon dioxide and carbon monoxide emission rates from alkaline intra-plate volcano: Mt. Erebus, Antarctica” J of Volcanology and geothermal research (2004) 
         Regarding Claim 1. Prince discloses characterizing a source of an emitted material (Abstract), comprising:

(i) obtaining with computer-enabled data-gathering equipment including a sparse set of sensors, a plurality of time-stamped measurements of concentrations of the emitted material from within a physical plume of such emitted material in atmosphere from at least two locations, (ii) obtaining using a  computer-enabled data-gathering equipment including wind speed and direction measuring equipment exact measurements of changes in representative wind velocity over time (Paragraph [0002]; Paragraph [0030]; Paragraphs [0036]-[0037]; data collected in many locations)
generating a first dimensionless plume and a second dimensionless plume representation comprising a numerical indication of contaminant flux from concentration measurements and wind speed information from concentration measurements and wind speed information from concentration measurements and wind speed information from concentration measurements and wind speed information from the measured changes in wind velocity associated with a relevant time and a first one of said locations (Figs. 15-18, particularly Fig 15; Paragraph [0035]-[0037]; data collected in many locations; multiple locations yields multiple dimensionless plume);

 (b) generating a second dimensionless plume representation comprising a
numerical indication of contaminant flux from concentration measurements and wind speed information from the measured changes in wind velocity associated with a relevant time and a second one of said locations, and (c) where each of said numerical indications is associated with a relevant wind direction at a time relevant to the time of Fig. 15-18, particularly Fig. 15; Paragraph [0035]-[0037]; data collected in many locations; multiple locations yields multiple dimensionless plume)

d) determining a first trajectory based on said first dimensionless plume’s numerical indication of contaminant flux associated with said relevant wind direction for said first location (Paragraphs [0005]-[0006]); monitoring gas concentration spatially and temporally, with new data comparing to old data, etc, constitute monitoring trajectory of the plume; 1st location among the multiple locations; Paragraph [0041]; tracking changes in concentration patterns at one location over time); 

e) determining a second trajectory based on said second dimensionless plume’s numerical indication  of contaminant flux associated with said relevant wind direction for said second location (Paragraphs [0005]-[0006]); 2nd location among the many locations; Paragraph [0041]; tracking changes in concentration patterns at one location over time)
f) determining a first emission source candidate at a first location along said first trajectory, and said first emission source having one or more characteristics, and determining a second emission source candidate at a second location along said second trajectory, and said second emission source having one or more characteristics, where both source candidates are related to each other by distance (Paragraph [0002]; sources of the gas located and identified; Paragraph [0035]-[0038];  sources identified with real-time concentration and wind speed and direction data; characteristic such as point source; Paragraph [0041]; Abstract);
g) converting said first dimensionless plume into a dimensioned plume using said concentration information associated with the first location with the numeric indication of flux together with distance from the first location to the said first emission source candidate’s location by determining a characteristic based on said dimensioned plume, wherein said characteristic comprises one characteristic associated with said first emission source candidate (Figs. 16-18, the plume is plotted vs wind speed and direction, so the plume is now dimensioned.)

h) converting said second dimensionless plume into a dimensioned plume using said concentration information associated with the second location with the numeric indication of flux together with distance from the second location to the second emission source candidate’s  location by determining a characteristic associated with said second source candidate based on the dimensioned plume, wherein said characteristic comprises one characteristic  associated with said second emission source candidate (Figs. 16-18, the plume is plotted vs wind speed and direction, so the plume is now dimensioned.)

i) determining, using a computer, the location of the source of the emitted material based on substantial agreement between the locations and the characteristics of said first and second emission source candidates (Paragraph [0005]-[0006]; Fig. 6; Paragraph [0022]; similar response of the sensors; Paragraph [0028]; Fig. 11, using multiple sensors to improve accuracy, constituting substantial agreement between sensor response; Paragraph [0037], data collected in many locations, grouped together, and pin pointing the source by over laying the directions, crossing of the lines at a particular source location among the data collected from different locations, constitute said agreement),

j) output of the determination of step i) within a useful amount of time and using limited computing resources, including an indication to the user of the location and
emission characteristic of the source of the emitted material (Paragraph [0002]; [0005], portable monitor that also transmits the data to computer with display that can be used to analyze the results; Figs. 1-10)

Prince does not disclose determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume.

Wardell discloses determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume (pg. 111, left column, last paragraph to right column, first paragraph; See Figure 1 and the description below)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Wardell in Prince and determine a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume, so as to correctly determine the size characteristic of the plume.

alternate rejection if Prince does not disclose the claimed conversion to dimensioned plume.

Prince does not disclose converting said first dimensionless plume into a dimensioned plume using said concentration information associated with the first location with the numerical indication of flux together with distance from the first location to the said first emission source candidate’s location by determining a size characteristic based on said dimensioned plume, wherein said characteristic comprises one characteristics associated with said first emission source candidate; converting said second dimensionless plume into a dimensioned plume using said concentration information associated with the second location with the numerical indication of flux together with distance from the second location to the second emission source candidate’s location, determining a size characteristic associated with said second source candidate based on the dimensioned plume, wherein said size characteristic comprises one characteristics associated with said second emission source candidate.

Gunn discloses monitoring emissions, which includes converting dimensionless plume into a dimensioned plume using said concentration information associated with the location with the numerical indication of flux together with distance from the location to the emission source candidate’s location, determining a size characteristic associated with said source candidate based on the dimensioned plume, wherein said size characteristic comprises one characteristics associated with said emission source candidate (Abstract; Col. 1, lines 1-4; Col. 3, lines 54-65)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Gunn in Prince and convert said first dimensionless plume into a dimensioned plume using said concentration information associated with the first location with the numerical indication of flux together with distance from the first location to the said first emission source candidate’s location by determining a size characteristic based on said dimensioned plume, wherein said characteristic comprises one characteristics associated with said first emission source candidate; convert said second dimensionless plume into a dimensioned plume using said concentration information associated with the second location with the numerical indication of flux together with distance from the second location to the second emission source candidate’s location, determining a size characteristic associated with said second source candidate based on the dimensioned plume, wherein said size characteristic comprises one characteristics associated with said second emission 

The modified Prince does not disclose determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume.

Wardell discloses determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume (pg. 111, left column, last paragraph to right column, first paragraph; See Figure 1 and the description below)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Wardell in the modified Prince and determine a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume, so as to correctly determine the size characteristic of the plume.

Regarding Claim 31. Prince discloses characterizing a source of an emitted material (Abstract), said method comprising the steps of:
(i) measuring concentrations of the emitted material from at least one location using computer-enabled data-gathering equipment, measuring changes in wind velocity over time, including wind speed and wind direction using computer-enabled data-gathering equipment (Paragraph [0002]; Paragraph [0037]);
and with a computer, generating a dimensionless plume comprising a numerical indication of contaminant flux based on said measured concentrations and relevant wind speeds from said measured wind velocity changes for a relevant time (Figs. 15-18, particularly Fig. 15)
determining a trajectory for said dimensionless plume from wind direction information from said measured wind velocity changes relevant to the generated contaminant flux indication at the relevant time (Paragraphs [0005]-[0006]); monitoring gas concentration spatially and temporally, with new data comparing to old data, etc, constitute monitoring trajectory of the plume; Paragraph [0041]; tracking changes in concentration patterns at one location over time)
determining one or more characteristics associated with said dimensionless plume, identifying one or more known or suspected emission source candidates at locations along said trajectory, wherein each of said candidates includes one or more Paragraph [0002]; sources of the gas located and identified; Paragraph [0035]-[0038];  sources identified with real-time concentration and wind speed and direction data; characteristic such as point source; Paragraph [0041]; Abstract);

converting said dimensionless plume into a dimensioned plume at the location of each of said candidates, using the distance between said measuring location and the candidate emission source locations, and determining a characteristic associated with each of said emission source candidates based on the corresponding dimensioned plume (Figs. 16-18, the plume is plotted vs wind speed and direction, so the plume is now dimensioned.)

and determining the source of the emitted material based on substantial agreement between the location of one of said emission source candidates and the obtained characteristic of the emission source (Paragraph [0005]-[0006]; Fig. 6; Paragraph [0022]; similar response of the sensors; Paragraph [0028]; Fig. 11, using multiple sensors to improve accuracy, constituting substantial agreement between sensor response; Paragraph [0037], data collected in many locations, grouped together, and pin pointing the source by over laying the directions, crossing of the lines at a particular source location among the data collected from different locations, constitute said agreement).

Paragraph [0002]; [0005], portable monitor that also transmits the data to computer with display that can be used to analyze the results; Figs. 1-10)

Prince does not disclose determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume.

Wardell discloses determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume (pg. 111, left column, last paragraph to right column, first paragraph; See Figure 1 and the description below)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Wardell in Prince and determine a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume, so as to correctly determine the size characteristic of the plume.

Alternate rejection, if Prince does not disclose the claimed conversion to dimensioned plume.

Prince does not disclose converting said dimensionless plume into a dimensioned plume at the location of each of said candidates, using he distance between said measuring location and the candidate emission source locations, and determining a characteristic associated with each of said emission source candidates based on the corresponding dimensioned plume.

Gunn discloses monitoring emissions, which includes converting dimensionless plume into a dimensioned plume using said concentration information associated with the location with the numerical indication of flux together with distance from the location to the emission source candidate’s location, determining a size characteristic associated with said source candidate based on the dimensioned plume, wherein said size characteristic comprises one characteristics associated with said emission source candidate (Abstract; Col. 1, lines 1-4; Col. 3, lines 54-65)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Gunn in Prince and convert said dimensionless plume into a dimensioned plume at the location of each of said candidates, using the distance between said measuring location and the candidate emission source locations, and determine a characteristic associated with each of said emission source candidates 

The modified Prince does not disclose determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume.

Wardell discloses determining a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume (pg. 111, left column, last paragraph to right column, first paragraph; See Figure 1 and the description below)

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Wardell in the modified Prince and determine a flux within the dimensioned plume and background flux level, and subtracting the background flux from the flux within said dimensioned plume, and multiplying the flux difference with an area measurement of said dimensioned plume, so as to correctly determine the size characteristic of the plume.
          Regarding Claim 2. Prince discloses said characteristics associated with said emission source candidates include one or more of size, emission rate and variability, Paragraph [0037]).
          Regarding Claim 3. Prince discloses at least two or more locations comprise a sensor stationed at a first location and then at a second location (Paragraph [0037]).
          Regarding Claim 29. Prince discloses monitoring an emission source in a defined area (Paragraph [0006], monitoring apartment buildings etc.; Paragraph [0040]), said method comprising the steps of:
generating an emission profile for the defined area (Paragraph [0041], concentration patterns; map of the characteristic concentration over the area; Paragraph [0005], mapping; Figs. 1; Fig. 4; Fig. 16-18)

periodically measuring for emissions in the defined area (Paragraph [0017]; Paragraph [0040], long term monitoring; although Prince does not explicitly disclose periodic monitoring, it’s obvious to have periodic monitoring of public places and apartment buildings so as to ensure continual safety from toxic gases.)

comparing said emission measurements to said background emission level and determining, using a computer, a deviation between said emission measurements and said emission profile, and recording any deviations exceeding a pre-defined threshold Paragraph [0041], identification of any spatial and temporal anomalies, constitute comparison and deviation from normal threshold level. Although Prince does not explicitly disclose comparing to background emission level, it’s obvious to recognize that that the background emission level would correspond to normal level when there is an absence of harmful materials that brings about anomalies in emission levels.)
          Regarding Claim 8. Prince discloses the step of mapping said recorded deviations and said mapping providing one or more characteristics associated with the emission source (Paragraph [0005]; Paragraph [0018]-[0019]).          Regarding Claims 32-33. Prince discloses non-transitory computer readable medium configured to store computer readable instructions executable by a computing device to cause the device to implement the steps of the method of one claims 1 and 31(Paragraph [0005]).

          Regarding Claim 34. Prince discloses identification of intersection between the first trajectory and the second trajectory (Paragraph [0037]).

          Regarding Claim 35. Prince discloses identification of a known emission source along a trajectory (Paragraph [0037]).
          Regarding Claim 36. Prince discloses the dimensionless plumes are derived from concentration measurements from the same emission source, being observations Paragraph [0035]-[0037]; data collected in many locations).

          Regarding Claims 30 and 37. Prince discloses the characteristic associated with a source candidate is one of: emission rate variability, horizontal emission location, vertical emission location, emission exit momentum, emission buoyancy, point emission source, area emission source, multiple emission sources, or plume concentration profile for emission (Paragraph [0037])

          Regarding Claim 38. Prince discloses using for atmospheric surveillance where the use interface includes a warning or alarm (Paragraph [0002]; [0032]; [0037])

          Regarding Claim 39. Prince discloses generation of information useful for any of: detecting gas leaks at natural gas plants, finding fugitive emissions at industrial facilities, regional environmental emission monitoring; policing or military surveillance for location of explosives; surveillance of buildings and related activities, and regional or local surveillance of pipe lines for leaks (Paragraph [0041]; Paragraphs [0043]-[0046])
          
8.          Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Prince, US-PGPUB 2005/0039515 in views of Gunn, US Pat No. 6,674,082 and Wardell, “Carbon dioxide and carbon monoxide emission rates from alkaline intra-plate volcano: Mt. Erebus, Antarctica” J of Volcanology and geothermal research (2004) as applied to 2 above, and further in view of Elias et al., US Geological Survey, Open File Report (2002) (hereinafter Elias)

          Regarding Claim 6. The modified Prince does not disclose determining the emission rate variability, and said emission rate variability is determined by comparing one or more concentrations measured within said dimensioned plume to an average concentration measurement and the emission rate variability comprising deviations from the average concentration measurement.

Elias discloses determining the emission rate variability, and said emission rate variability is determined by comparing one or more concentrations measured within said dimensioned plume to an average concentration measurement and the emission rate variability comprising deviations from the average concentration measurement (Methods and Uncertainties section, Figs. 2-3, 6; Instrumentation, particularly starting from last paragraph containing the descriptions of Fig. 2; Data collection and reduction section, paragraph containing the description for Fig. 3).

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teachings of Elias in the modified Prince and determine the emission rate variability, and said emission rate variability is determined by comparing one or more concentrations measured within said dimensioned plume to an average concentration measurement and the emission rate variability comprising deviations from .

Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. 
10.     As shown above in the rejection, the dimensionless plume is plotted in Figs. 16-18, vs wind speed and direction, so the plume is now dimensioned. Furthermore, Gunn discloses converting dimensional plume to dimensioned, by generating positional information in regard to the plume in three-dimensional coordinates (Abstract; Col. 1, lines 1-4; Col. 3, lines 54-65). As such, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922.  The examiner can normally be reached on 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HYUN D PARK/Primary Examiner, Art Unit 2865